Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a RECORDING DEVICE AND RECORDING METHOD USING HALFTONE PROCESSING TECHNIQUE.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches:
Claim 1: “... a plurality of first nozzle rows configured to discharge a plurality of drawing inks, respectively, each of the first nozzle rows having a plurality of nozzles; and a second nozzle row configured to discharge an overcoat ink posterior to the drawing inks, the second nozzle row having a plurality of nozzles that is less than the number of the nozzles of each of the first nozzle rows ... a first recording mode which is a recording mode using the second nozzle row and in which no nozzle that discharges the overcoat ink is assigned to part of pixels in a recording target region of the recording medium and a dot of the overcoat ink is not formable on the part of pixels in the recording target region of the recording medium using the second nozzle row.”
Claim 2 is inherently allowed based on its dependency.
Claim 4 is similarly cited as claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato et al., JP 2004-310355, discloses a printing system whereby a second row of nozzles for discharging a clear ink [i.e. overcoat ink] are a less number of nozzles than those discharging a colored ink.  Sato also discloses where there is no nozzle of this second row assigned to part of the pixels in a recording target region.  However, Sato discloses where the dot of the clear ink is formable on all parts of the recording target region [see at least Figures 8, 12 and 14].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672